Case 2:15-cv-00880-TC Document 76-5 Filed 10/05/18 Page 1 of 10

Exhibit 3
Case 2:15-cv-00880-TC Document 76-5 Filed 10/05/18 Page 2 of 10

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Ryan T. Borrowman

 

ws Lo ho FS

er

20

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

IN THE UNLTED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
k* * x

MARTIN CROWSON,

Plaintiff,
Case No. 2:15-cv-00880
vs.
Deposition of:
WASHINGTON COUNTY,

et al., RYAN T. BORROWMAN

Defendants.

te) ae

April 17, 2018

+
*
7

 

1:00 p.m.

WASHINGTON COUNTY TREASURER OFFICE
197 Bast Tabernacle Street
St. George, Utah

Linda Van Tassell
- Registered Diplomate Reporter -
Certified Realtime Reporter

 

1

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 

 
oO ~s ODO OO WB WH |B fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-5 Filed 10/05/18 Page 3 of 10

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Ryan T. Borrowman

10
A. Yes, there's courses there that we take.

 

I don't remember specifically but we do touch on
psychological and behavioral problems during those
years.

Q. How about recognition of alcohol
withdrawal symptoms?

A. Yes. Both in my LPN and my RN year.
And then we would also review those I think in our
yearly trainings, I believe. I'm not 100 percent
sure but I know it was very highly -- it's a highly
discussed topic since we see so many people. Tf

don't know if it was inhouse or in our vearl
y y

training.
Q. What yearly training did you do?
A. The county has yearly training. Just

staff training that they do.

Oo. And you address alcohol withdrawal
symptoms specifically?

A. Not that I really -~ ZI don't know that I
can recall exactly if it was specific or not.

Q. Do you recall if it was specific to
withdrawal from other types of drugs?

A. There was a section every year but maybe
I'm -- it seems like that's where it was at. I

can't recall exactly.

 

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services
ao sn DO oO Be WH NH HE

Re
CO ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-5 Filed 10/05/18 Page 4 of 10

CROWSON vs WASHINGTON COUNTY

April 17, 2018 Ryan T. Borrowman

 

 

15
A. No. That was pretty much the deciding

one.

Q. Are you familiar with the CIWA-AR scale
of alcohol withdrawal?

A. Yeah. I wouldn't be able to -- I've
encountered it. That was one of the scales that was
used when I was working at Brookstone but I didn't
commit it to memory. I wouldn't be able to recite
it back to you.

oO. Okay. All right. While you were
working at the jail did you ever record notes or
charts outside of CorEMR?

A. No, I didn't.

Q. And when you would make an entry into

CorEMR, was that your own account? You hada

password --
A. Yes.
O. -~ that would log you in?
A. Right.

QO. And if you entered a note, would it
automatically assign you as the person doing that?

A. Yes.

O. Did it also automatically assign a date
and timestamp?

A. That was my understanding, although I

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Oo SI DM A & WH Re

jt
oOo 6

li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-5 Filed 10/05/18 Page 5 of 10

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Ryan T. Borrowman

23
QO. Nurses before they send anything out for

 

some kind of test like an x-ray --

A. Yes, they do.

Q. Was there an x-ray at the jail?

A. No. We had to send them to the
hospital.

Q. Was there any type of imaging capability
at the jail?

A. No. Not that I'm aware of.

QO. If you take a blood draw how would you
find the resuit of that?

A. We would send it to our lab and they
would send us the results.

QO. What are nurses authorized to do without
a doctor's order?

A. The whole nurse structure is you can do
a nursing assessment. We call it ADPI assessment.
It's been a while since I did that. You're
basically going through the same steps as a doctor
in assessing, evaluating, implementing and going
back and making sure that what is implemented
occurred.

You can do things like Gatorade if you

feel like the patient is dehydrated, if you feel

like the patient is -- there's nothing real medical,

 

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Case 2:15-cv-00880-TC Document 76-5 Filed 10/05/18 Page 6 of 10

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Ryan T. Borrowman

 

Oo OW © | DW WH Ww WwW BR BE

NM NM N MDM HM BM BB BP Bee Ee pp BS LS pL
Oo ££ WM FPF OD © Oo WY WH HO ® WwW Dw

 

24
really, I guess. You're just going through and

doing an assessment to look for simple things that
they can discuss with them, how they could better
handle a situation. Just do some general things

like that. I don't know if that's very clear but --

QO. Clear as mud. So this ADPI, that's an
acronym?

A. Yes.

Q. A stands for assessment?

A. Uh-huh.
QO. The D stands for diagnosis?
A. Right. So you've got a nursing

diagnosis which is different than a doctor's

diagnosis.
Q. In what way is it difference?
A. For instance, dehydration, for example.

You don't necessarily have any supporting
documentation like a lab result. You can't order
lab results to be able to say a person is dehydrated
but if they tell you, “I'm thirsty. I haven't been
drinking a lot of water."

So my diagnosis of dehydration may
include talking to the doctor about it and getting a
medical order for IV or something, something that I

couldn't do as a nurse. But TIT could say, "Let's

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
oO A DH OO FPF WH HH HY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-5 Filed 10/05/18 Page 7 of 10

April

CROWSON vs WASHINGTON COUNTY
17, 2018 Ryan T. Borrowman

 

 

31
foundation. Incomplete hypothetical and calls for

speculation.

A. So in that situation I would always send
them to the hospital because they've got Doppler
ultrasound that they can find veins. So even there
I wouldn't say that we were limited because we have
an ER that was always available to us.

Q. And then the evaluation part of the ADPI
method, what does that entail?

A. You implement it. Sticking with the
blood pressure example, you're going to start
checking blood pressure and see if the blood
pressure starts to improve over the next day or two.
You're going to be tracking to see if what was
implemented is working. And, if it's not, you're
going to start over and start going through it. If
it's working, you're going to keep tracking it and
really kind of just goes from there. It doesn't
circle back around.

QO. You take a step back and you look and
see is what we're doing working?

Right.
If not, what can we do different?

Right.

Cc PF © PF

How often shouid you ina shift or ina

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Case 2:15-cv-00880-TC Document 76-5 Filed 10/05/18 Page 8 of 10

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Ryan T. Borrowman

 

oOo Ss DW OO BP WH WB FE

KY
Co ©

Li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

35
into any alcohol on that.

Q. It may take a little while longer to get
started.

A, Yeah.

QO. The heroin starts really quickly. Does

the heroin withdrawal end quicker than alcohol
withdrawal?

A. Not necessarily. Depends on the person.
Each person metabolizes the opioid. Now we're
getting into knowledge after.

QO. Okay. And that's fine. I am curious
about that so I want to --

A. some people can take seven, eight, nine
days to clear the opioid out of their system.
Alcohol withdrawal, that one is a lot more
dangerous. Where no one really dies from opioid
withdrawal, you can die from alcohol withdrawal. So
normaily, in my setting, if I suspected that someone
was going through opioid withdrawal, I would expect
eight to nine days.

For alcohol, depends on how quickly you
get the medication in. If you get medication
quickly, you can take them out of withdrawal pretty
quick. There again, depends on how the body

responds to the medication and you have to give it

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 

 
Case 2:15-cv-00880-TC Document 76-5 Filed 10/05/18 Page 9 of 10

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Ryan T. Borrowman

41

 

So Oo ©O SS DW OO BP WH NH |

MM M&M NY NM KB BP Be BB pe pe ee Ee
MB WM FP oO 6 © WH oO UW WwW) fw

 

time the hospital actually saw him.
Q. Okay. You wrote down he was able to
verbalize multi-word answers.

A. Uh-huh.

Q. But physical movement is delayed.
A. Right.
Q. Describe what you think was a movement

that was delayed.

A. Describe, I'm not sure what -- let's say
I were to hand him a cup to take a drink. The hand
wouldn't just reach out and grab it. It would be
delayed. It was kind of slow motion to grab the
cub. I mean he was still answering, doing
appropriate things. Everything just seemed delayed,
as I recall. That part I don't remember as well as

I probably want to.

Q. There's nothing in here about his
vitals.

A. Yeah. So on that -- I do vitals on
rounds. With him I went in, saw the obvious

symptoms and immediately called the doctor because
they were severe enough, in my mind, that I just
wanted to get him out and over to the hospital.

Q. Why did you think they were severe?

A. Because he'd been there two days and on

 

Linda Van Tasselil, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Case 2:15-cv-00880-TC Document 76-5 Filed 10/05/18 Page 10 of 10

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Ryan T. Borrowman

 

Oo sD OO DB Ww BR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

42
the third day is when I would have really had my red

flags up anyway. So I just thought through it and I
figured in that time let's talk to the doctor to
send him.

QO. So, in your mind, changed mental status
that's been going on for two days, that's a basis to
send him to the hospital.

A. Yes.

Q. Did you call Dr. Larrowe?

A. Yes, I did.

QO. And did you recommend to Dr. Larrowe
that he send the patient to the hospital?

A. I don't recall the exact conversation.

I would assume that's how it went. Normally, I just
call and say, "Hey, this patient is demonstrating
this. He's been there for a day or two. I'm
concerned. I'd like to get a second opinion on it."
And he would say, "Send him to the FR." I don't

recall the exact conversation, no.

QO. Did he hesitate at all to send him to
the ER?

A. He never does hesitate to send them
to --~ my thoughts on Dr. Larrowe is that he always
errs on the side of caution, always. I can't recall

a single time that even with something simple that

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 

 
